         Case 5:16-cr-00047-EJD Document 184 Filed 08/26/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                 Honorable Edward J. Davila
                                   Courtroom 1 - 5th Floor

     TITLE: USA v. JONATHAN CHANG & GRACE CHANG
              CASE NUMBER: 16-cr-00047-EJD
                              Minute Order and Trial Log
Date: 8/26/2019
Time in Court: 8:10-9:10am,9:18-10:40,10:52-12:16pm
 (TOTAL time: 3 Hrs. 46 Mins.)
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Patrick Delahunty, Sarah Griswold
Also present: Agent Mark Matulich
Defendant Attorney(s) present: Julia Jayne, Christopher Cannon, Matthew Laws
Also present: Jonathan and Grace Chang (out of custody)
Interpreter: Marilyn Luong (Mandarin)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 7)

Further Jury Trial held testimony heard, and evidence entered. Further Jury Trial set for Tuesday
8/27/2019 at 8:30 am
Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs:

Defendants: 1175

The following exhibits are ADMITTED into evidence:
Plaintiffs:

Defendants: 1175




                                                                                       Adriana M. Kratzmann
                                                                                           Courtroom Deputy
                                                                                            Original: E-Filed
      Case 5:16-cr-00047-EJD Document 184 Filed 08/26/19 Page 2 of 3



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                         HONORABLE EDWARD J. DAVILA

               Case Name: USA v. Jonathan Chang & Grace Chang
                          Case No: 5:16cr00047EJD

                                    TRIAL LOG

TRIAL DATE: 8/26/2019           REPORTER(S):                      CLERK:
                                Irene Rodriguez                   Adriana M. Kratzmann

PLF   DEFT     TIME       DESCRIPTION


              8:10 am     Court in session outside presence of Jury with Counsel. Witness
                          Kikugawa steps out of courtroom
              8:36 am     Witness #5 Carlene Kikugawa takes the stand and is questioned by
                          defense outside presence of the Jury – Counsel Christopher Cannon
                          questions witness
              8:48 am     AUSA Sarah Griswold questions witness re issue

              8:52 am     W#5 steps down and exits courtroom

              8:53 am     Court meets with counsel outside presence of witness and jury

              8:56 am     Court denied defense request to strike W#5’s testimony

              9:09 am     Court takes recess

              9:18 am     Jury Seated. Court in session

DX            9:18 am     Continued direct examination of W#6 Michelle Wang by Counsel Julia
                          Jayne and witness is assisted by Mandarin Interpreter Marilyn Luong
      CX      9:37 am     Cross examination of W#6 by AUSA Patrick Delahunty

RD            9:58 am     Re-direct examination of W#6 by Counsel Julia Jayne
X
              9:58 am     Government asks for sidebar

              10:01 am    Re-direct examination resumes

                                          2
      Case 5:16-cr-00047-EJD Document 184 Filed 08/26/19 Page 3 of 3




TRIAL DATE: 8/26/2019          REPORTER(S):                       CLERK:
                               Irene Rodriguez                    Adriana M. Kratzmann

PLF   DEFT     TIME      DESCRIPTION


              10:08 am   W#6 testimony concludes and witness steps down

              10:09 am   Defendants call next witness W#7 Lean Wang. W#7 sworn

DX            10:10 am   Direct examination of W#7 begins by Counsel Julia Jayne

              10:29 am   W#7 testimony concludes and witness steps down

              10:31 am   Sidebar

              10:32 am   Jury excused for 15 min recess

              10:32 am   Court in session outside of presence of Jury

              10:40 am   Court takes recess

              10:52 am   Jury seated. Court in session

              10:52 am   Sidebar

              10:55 am   Defendants call next witness W#8 Steven Boyles. W#8 sworn.

DX            10:55 am   Direct examination of W#8 begins by Counsel Julia Jayne

              10:59 am   Defense moves to designate W#8 Steven Boyles as an expert in forensic
                         accounting, Government had no objection
              11:00 am   Court designates W#8 as an expert in forensic accounting

              11:05 am   Government requests sidebar

              11:08 am   Direct examination resumes

EX            11:33 am   ADMITTED – Ex 1175 (7 slides) (Admitted subject to discussion at
                         sidebar)
              12:11pm    Court admonishes Jury and excused for the day to return tomorrow

              12:11pm    Court in session outside presence of Jury taking up scheduling

              12:16pm    Trial adjourned and Further Jury Trial tomorrow 8/27/2019 at 8:30 am
                                         3
